                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLL. BROWN,
             Plaintiff                                    CIVIL ACTION

                 v.

LM GENERAL INSURANCE
COMPANY, etal.,                                           No. 21-2134
                Defendants

                                         ORDER

       AND NOW, this 7th day of June, 2021, upon consideration of the Complaint (Doc. No. 1-

4), Defendants' Motion to Dismiss Count III and to Strike Certain Allegations and Extra-

Contractual Damages (Doc. No. 3), and Ms. Brown's Response in Opposition to the Motion (Doc.

No. 6), it is ORDERED that:

   1. Count III of the Complaint is DISMISSED WITHOUT PREJUDICE for failure to state

      a claim.

   2. Ms. Brown is GRANTED leave to file an amended complaint within 35 days of entry of

      this Order.

   3. Defendants' Motion to Strike Ms. Brown's request for compensatory damages in Count III

      and for attorney's fees and costs in Counts I and II is DEEMED MOOT.

   4. Defendants' Motion to Strike references to "reckless," "wanton" and "willful" conduct in

      Counts I and II is DENIED.




                                                          STATES DISTRICT JUDGE




                                             1
